DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-3, 7-11, and 15-19 are currently being examined.  Claims 4-6, 12-14, and 20-23 have been canceled.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being over Irwin et al (US Patent Application Publication No. 2015/0371187) in view of Kashi et al (US Patent Application Publication No. 2021/0074100).
With respect to independent Claim 1, Irwin et al discloses the limitations of independent claim 1 as follows:
An automated storage and retrieval system, the system comprising:	   
a dynamic storage and retrieval device having a user interface;	(See Pars. 0095-0098; Figs. 1, 1B, 1C; Ref. Numerals 100(storage unit), 132(dynamic storage and retrieval device), 150(user interface)
at least one static storage location, the at least one static storage location including a controller controlling a locking mechanism of the at least one static storage location and communicatively coupled to the dynamic storage and retrieval device,	(See Pars. 0084, 0129; Figs. 5, 6; Ref. Numerals 163(static storage location), 140(locking mechanism), 144(control unit)
wherein the at least one static storage location includes at least one proximity sensor configured to interact with an application executing on a 
one or more databases holding user authentication data and order information regarding one or more items for a plurality of user orders; and	(See Pars. 0071, 0135, 0151-0153; Figs. 6, 7B; Ref. Numerals 171,173(databases), "item identification"(items for orders)
a computing device in communication with the dynamic storage and retrieval device, the computing device configured to execute a storage and retrieval module,	(See Pars. 0131-0134; Figs. 6, 7A, 7B; Ref. Numerals 132(dynamic storage and retrieval device), 144(storage and retrieval module), 168(computing device)
wherein the storage and retrieval module, when executed:	
receives user authentication information from a user via the user interface,	(See Pars. 0009, 0010, 0026, 0036, 0067, 0069, 0082, 0098, 0115-0117, 0126, 0162; Figs. 1, 1A-1C, 8A; Ref. Numerals 150(user interface), 151(authentication information), 157(identifying information);  Step 302A 
verifies identity of the user based upon the authentication information and authentication data, and 	(See Pars. 0009, 0010, 0026, 0036, 0067, 0069, 0082, 0098, 0115-0117, 0126; Figs. 1, 1A-1C; Ref. Numerals 150(user interface), 151(authentication information), 157(identifying information)
following a verification of the identity of the user: 	
retrieves order information for an order associated with the user whose identity has been verified, the order information indicating one or more locations for items associated with the order, and	(See Pars. 0072, 0115-0117, 0128, 0142, 0145; Figs. 4, 7A; Ref. Numerals 132(storage location), 151(authentication information), "item identification"(items for orders) 
transmits instructions to the controller controlling the locking mechanism of the at least one static storage location to initiate a physical opening of the at least one static storage location to enable the verified user to retrieve at least one item of the order; and	(See Pars. 0084, 0129; Figs. 5, 6; Ref. Numerals 163(static storage location), 140(locking mechanism), 144(control unit)
"wherein, after the controller controlling the locking mechanism of the at least one static storage location receives instructions from the storage and retrieval module to initiate the physical opening of the at least one static storage location, the controller controlling the locking mechanism of the at least one static storage location does not permit the locking mechanism to physically open the at least one static storage location until the controller controlling the locking mechanism of the at least one static storage location receives a signal indicating that the at least one proximity sensor detected the presence of the verified user at the at least one static storage location, and is permitted to physically open the locking mechanism of the at least one static storage location to permit the verified user to retrieve the at least one item of the order therefrom only in response to receipt by the controller of the locking mechanism of the at least one static storage location of the signal indicating that the at 
Irwin et al, however does not teach the limitations related to having at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location and to transmit instructions to open the static storage location after a verified user isa present at the static storage location.  With respect to those limitations, Kashi et al discloses as follows:
wherein the at least one static storage location includes at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location; (See Pars. 0037, 0041, 0043, 0048, 0063-0065; Figs. 1, 4B; Ref. Numerals 122,440B(mobile device), 126,420B(static storage location), 410B(proximity sensor)
verifies identity of the user based upon the authentication information and authentication data,  (See Pars. 0037, 0041, 0043, 0048, 0063-0065; Figs. 1, 4B; Ref. Numerals 122,440B(mobile device), 126,420B(static storage location), 410B(proximity sensor), 430B(computing device)
retrieves order information for an order associated with the user whose identity has been verified, the order information indicating one or more locations for items associated with the order, (See Pars. 0037, 0041, 0043, 0048, 0063-0065; Figs. 1, 4B; Ref. Numerals 122,440B(mobile device), 126,420B(static storage location), 410B(proximity sensor) and
transmits instructions to the controller controlling the locking mechanism of the at least one static storage location to initiate a physical opening of 
wherein, after the controller controlling the locking mechanism of the at least one static storage location receives instructions from the storage and retrieval module to initiate the physical opening of the at least one static storage location, the controller controlling the locking mechanism of the at least one static storage location does not permit the locking mechanism to physically open the at least one static storage location until the controller controlling the locking mechanism of the at least one static storage location receives a signal indicating that the at least one proximity sensor detected the presence of the verified user at the at least one static storage location, and is permitted to physically open the locking mechanism of the at least one static storage location to permit the verified user to retrieve the at least one item of the order therefrom only in response to receipt by the controller of the locking mechanism of the at least one static storage location of the signal indicating that the at least one proximity sensor detected the presence of the verified user at the at least one static storage location. (See Pars. 0037, 0041, 0043, 0048, 0063-0065; Figs. 1, 4B; Ref. Numerals 122,440B(mobile device), 126,420B(static storage location), 410B(proximity sensor), 430B(computing device)
receiving user authentication information from a user via a user interface for a dynamic storage and retrieval device;	(See Pars. 0009, 0010, 0026, 0036, 0067, 0069, 0082, 0098, 
the dynamic storage and retrieval device including at least one static storage location having a controller controlling a locking mechanism of the at least one static storage location and communicatively coupled to the dynamic storage and retrieval device,	(See Pars. 0084, 0129; Figs. 5, 6; Ref. Numerals 132(dynamic storage and retrieval device), 163(static storage location), 140(locking mechanism), 144(control unit)
wherein the at least one static storage location includes at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location;	(See Pars. 0084, 0129; Figs. 5, 6; Ref. Numerals 163(static storage location), 140(locking mechanism), 144(control unit)
verifying identity of the user based upon the authentication information and previously stored authentication data,	(See Pars. 0009, 0010, 0026, 0036, 0067, 0069, 0082, 0098, 0115-0117, 0126; Figs. 1, 1A-1C; Ref. Numerals 150(user interface), 151(authentication information), 157(identifying information)
following the verifying of the identity of the user: 	
retrieving order information for an order associated with the user whose identity has been verified, the order information indicating one or more locations for items associated with the order,	(See Pars. 0072, 0128, 0142, 0145; Figs. 4, 7A; Ref. Numerals 132(storage location), 151(authentication information), "item identification"(items for orders) 
transmitting instructions to the controller controlling the locking mechanism of the at least one static storage location to initiate a physical opening of the at least one static storage location to enable the verified user to retrieve at least one item of the order, and	(See Pars. 0084, 0129; Figs. 5, 6; Ref. Numerals 163(static storage location), 140(locking mechanism), 144(control unit)

With respect to Claim 2, which depends from independent claim 1, Irwin et al and Kashi et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Irwin et al discloses as follows:
The system of claim 1 wherein the dynamic storage and retrieval device is a tower equipped with automated storage and retrieval mechanisms.  (See Pars. 0020, 0095, 0110, 0111; Figs. 1E,1G; Ref. Numerals 146(tower), 132(automated storage and retrieval mechanisms)

With respect to Claim 3, which depends from independent claim 1, Irwin et al and Kashi et al together teach all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 3, Irwin et al discloses:
The system of claim 1 wherein the static storage location is at least one of a locker and a location equipped with a lockable gate or opening.  (See Pars. 0084, 0129; Figs. 5, 6; Ref. Numerals 163(static storage location), 140(locking mechanism), 144(control unit)

With respect to independent Claim 9, Irwin et al discloses the limitations of independent claim 9 as follows:
A computing device-implemented method for automated storage and retrieval, the method comprising:	   
receiving user authentication information from a user via a user interface for a dynamic storage and retrieval device,	(See Pars. 0009, 0010, 0026, 0036, 0067, 0069, 0082, 0098, 0115-0117, 0126, 0162; Figs. 1, 1A-1C, 8A; Ref. Numerals 132(dynamic storage and retrieval device), 150(user 
the dynamic storage and retrieval device including at least one static storage location having a controller controlling a locking mechanism of the at least one static storage location and communicatively coupled to the dynamic storage and retrieval device, 	(See Pars. 0084, 0129; Figs. 5, 6; Ref. Numerals 132(dynamic storage and retrieval device), 163(static storage location), 140(locking mechanism), 144(control unit)
wherein the at least one static storage location includes at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location;	(See Pars. 0084, 0129; Figs. 5, 6; Ref. Numerals 163(static storage location), 140(locking mechanism), 144(control unit)
verifying identity of the user based upon the authentication information and previously stored authentication data;	(See Pars. 0009, 0010, 0026, 0036, 0067, 0069, 0082, 0098, 0115-0117, 0126; Figs. 1, 1A-1C; Ref. Numerals 150(user interface), 151(authentication information), 157(identifying information)
following the verifying of the identity of the user: 	
retrieving order information for an order associated with the user, whose identity has been verified, the order information indicating one or more locations for items associated with the order,	(See Pars. 0072, 0128, 0142, 0145; Figs. 4, 7A; Ref. Numerals 132(storage location), 151(authentication information), "item identification"(items for orders) 
transmitting instructions the controller controlling the locking mechanism of the at least one static storage location to initiate a physical opening of the at least one static storage location to enable the verified user to retrieve at least one item of the order, and	(See Pars. 0084, 0129; Figs. 5, 6; Ref. Numerals 163(static storage location), 140(locking mechanism), 144(control unit)
Irwin et al, however does not teach the limitations related to having at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location and to transmit instructions to open the static storage location only after detecting the presence of a verified user at the static storage location.  With respect to those limitations, Kashi et al discloses as follows:
wherein the at least one static storage location includes at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location; (See Pars. 0037, 0041, 0043, 0048, 0063-0065; Figs. 1, 4B; Ref. Numerals 122,440B(mobile device), 126,420B(static storage location), 410B(proximity sensor)
retrieving order information for an order associated with the user, whose identity has been verified, the order information indicating one or more locations for items associated with the order, (See Pars. 0037, 0041, 0043, 0048, 0063-0065; Figs. 1, 4B; Ref. Numerals 122,440B(mobile device), 126,420B(static storage location), 410B(proximity sensor), 430B(computing device) 
transmitting instructions the controller controlling the locking mechanism of the at least one static storage location to initiate a physical opening of 
after the controller controlling the locking mechanism of the at least one static storage location receives the instructions transmitted by a storage and retrieval module of a computing device in communication with the dynamic storage and retrieval device to initiate the physical opening of the at least one static storage location:  (See Pars. 0037, 0041, 0043, 0048, 0063-0065; Figs. 1, 4B; Ref. Numerals 122,440B(mobile device), 126,420B(static storage location), 410B(proximity sensor), 430B(computing device)
not permitting the locking mechanism of the at least one static storage location to physically open until the controller controlling the locking mechanism of the at least one static storage location receives a signal indicating that the at least one proximity sensor detected the presence of the verified user at the at least one static storage location, (See Pars. 0037, 0041, 0043, 0048, 0063-0065; Figs. 1, 4B; Ref. Numerals 122,440B(mobile device), 126,420B(static storage location), 410B(proximity sensor), 430B(computing device)  and
permitting the locking mechanism of the at least one static storage location to physically open to permit the verified user to retrieve the at least one item of the order therefrom only in response to receipt by the controller of the locking mechanism of the at least one static storage location of the signal indicating that the at least one proximity sensor 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Irwin et al with the teachings of Kashi et al because having at least one proximity sensor at a static storage location to detect the presence of the user by interacting with the user’s mobile device would improve system efficiency by activating the unlocking system of the static storage location when a verified user is present at the storage location to retrieve a package.  A person with skill in the art would be motivated to incorporate the teachings of Kashi et al because they are a known work in the same field of endeavor (ie, employing a proximity sensor at a storage location to detect presence of a verified user by interacting with the user’s mobile device and transmitting instructions to unlock the opening after detecting presence of the verified user) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 10, which depends from independent claim 1, Irwin et al and Kashi et al together teach all of the limitations of Claim 9 which are incorporated herein by reference.   With respect to Claim 10, Irwin et al discloses as follows:
The method of claim 9 wherein the dynamic storage and retrieval device is a tower equipped with automated storage and retrieval mechanisms.  (See Pars. 0020, 0095, 0110, 0111; Fig. 1E,1G; Ref. Numerals 146(tower), 132(automated storage and retrieval mechanisms)

 Claim 11, which depends from independent claim 1, Irwin et al and Kashi et al together teach all of the limitations of Claim 9, which are incorporated herein by reference.  With respect to Claim 11, Irwin et al discloses:
The method of claim 9 wherein the static storage location is at least one of a locker and a location equipped with a lockable gate or opening.  (See Pars. 0084, 0129; Figs. 5, 6; Ref. Numerals 163(static storage location), 140(locking mechanism), 144(control unit)

With respect to independent Claim 17, Irwin et al discloses the limitations of independent claim 17 as follows:
A non-transitory machine-readable medium storing instructions executable by a computing device, wherein execution of the instructions causes the computing device to implement a method for automated storage and retrieval, (See Pars. 0134, 0136, 0212; Fig. 9; Ref. Numerals 404(computing device)  the method comprising:	   
receiving user authentication information from a user via a user interface for a dynamic storage and retrieval device;	(See Pars. 0009, 0010, 0026, 0036, 0067, 0069, 0082, 0098, 0115-0117, 0126, 0162; Figs. 1, 1A-1C, 8A; Ref. Numerals 150(user interface), 151(authentication information), 157(identifying information);  Step 302A 
the dynamic storage and retrieval device including at least one static storage location having a controller controlling a locking mechanism of the at least one static storage location and communicatively coupled to the dynamic storage and retrieval device,	(See Pars. 0084, 0129; Figs. 5, 6; Ref. Numerals 132(dynamic storage and retrieval device), 163(static storage location), 140(locking mechanism), 144(control unit)
wherein the at least one static storage location includes at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location; (See Pars. 0084, 0129; Figs. 5, 6; Ref. Numerals 163(static storage location), 140(locking mechanism), 144(control unit)
verifying identity of the user based upon the authentication information and previously stored authentication data,	(See Pars. 0009, 0010, 0026, 0036, 0067, 0069, 0082, 0098, 0115-0117, 0126; Figs. 1, 1A-1C; Ref. Numerals 150(user interface), 151(authentication information), 157(identifying information)
following the verifying of the identity of the user: 	
retrieving order information for an order associated with the user whose identity has been verified, the order information indicating one or more locations for items associated with the order,	(See Pars. 0072, 0128, 0142, 0145; Figs. 4, 7A; Ref. Numerals 132(storage location), 151(authentication information), "item identification"(items for orders) 
transmitting instructions to the controller controlling the locking mechanism of the at least one static storage location to initiate a physical opening of the at least one static storage location to enable the verified user to retrieve at least one item of the order, and	(See Pars. 0084, 0129; Figs. 5, 6; Ref. Numerals 163(static storage location), 140(locking mechanism), 144(control unit)
Irwin et al, however does not teach the limitations related to having a non-transitory machine-readable medium storing instructions executable by a computing device and at least one proximity sensor configured to interact with an application executing on a mobile device 
wherein the at least one static storage location includes at least one proximity sensor configured to interact with an application executing on a mobile device operated by the user to detect a presence of the user at the at least one static storage location; (See Pars. 0037, 0041, 0043, 0048, 0063-0065; Figs. 1, 4B; Ref. Numerals 122,440B(mobile device), 126,420B(static storage location), 410B(proximity sensor)
retrieving order information for an order associated with the user whose identity has been verified, the order information indicating one or more locations for items associated with the order, (See Pars. 0037, 0041, 0043, 0048, 0063-0065; Figs. 1, 4B; Ref. Numerals 122,440B(mobile device), 126,420B(static storage location), 410B(proximity sensor), 430B(computing device)
transmitting instructions to the controller controlling the locking mechanism of the at least one static storage location to initiate a physical opening of the at least one static storage location to enable the verified user to retrieve at least one item of the order, (See Pars. 0037, 0041, 0043, 0048, 0063-0065; Figs. 1, 4B; Ref. Numerals 122,440B(mobile device), 126,420B(static storage location), 410B(proximity sensor), 430B(computing device)  and
after the controller controlling the locking mechanism of the at least one static storage location receives the instructions transmitted by a storage and retrieval module of a computing device in communication with the 
not permitting the locking mechanism of the at least one static storage location to physically open until the controller controlling the locking mechanism of the at least one static storage location receives a signal indicating that the at least one proximity sensor detected the presence of the verified user at the at least one static storage location,	(See Pars. 0037, 0041, 0043, 0048, 0063-0065; Figs. 1, 4B; Ref. Numerals 122,440B(mobile device), 126,420B(static storage location), 410B(proximity sensor), 430B(computing device)  and
permitting the locking mechanism of the at least one static storage location to physically open to permit the verified user to retrieve the at least one item of the order therefrom only in response to receipt by the controller of the locking mechanism of the at least one static storage location of the signal indicating that the at least one proximity sensor detected the presence of the verified user at the at least one static storage location. (See Pars. 0037, 0041, 0043, 0048, 0063-0065; Figs. 1, 4B; Ref. Numerals 122,440B(mobile device), 126,420B(static storage location), 410B(proximity sensor), 430B(computing device)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Irwin et al with the teachings of Kashi et al because having at least one proximity sensor at a static storage location to detect the presence of the user by interacting with the user’s mobile device 

With respect to Claim 18, which depends from independent claim 1, Irwin et al and Kashi et al together teach all of the limitations of Claim 17 which are incorporated herein by reference.   With respect to Claim 18, Irwin et al discloses as follows:
The non-transitory machine-readable medium of claim 17 further comprising instructions wherein the dynamic storage and retrieval device is a tower equipped with automated storage and retrieval mechanisms.  (See Pars. 0020, 0095, 0110, 0111; Fig. 1E,1G; Ref. Numerals 146(tower), 132(automated storage and retrieval mechanisms)
 
With respect to Claim 19, which depends from independent claim 17, Irwin et al and Kashi et al together teach all of the limitations of Claim 17 which are incorporated herein by reference.   With respect to Claim 19, Irwin et al and Kashi et al disclose as follows:
The non-transitory machine-readable medium of claim 17 further comprising:
instructions wherein the static storage location is at least one of a locker and a location equipped with a lockable gate or opening. (See Pars. 0084, 0129; Figs. 5, 6; Ref. Numerals 163(static storage location), 140(locking mechanism), 144(control unit)

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al and Kashi et al, as applied to the claims set forth above, in view of Guo et al (US Patent Application Publication No. 2018/0305125). 
With respect to Claim 7, which depends from independent claim 1, Irwin et al and Kashi et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 7, Guo et al discloses as follows:
The system of claim 1 wherein the dynamic storage and retrieval device further includes:
a robotic arm configured to retrieve the item in response to a command from the storage and retrieval module.  (See Pars. 0016, 0018-0020, 0026, 0035, 0046-0058; Figs. 1-3, 7; Ref. Numerals 180(robot), 302(locker)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Irwin et al and Kashi et al with the teachings of Guo et al because having a robotic arm configured to retrieve an item in response to a command from the storage and retrieval module would improve system efficiency because a robot can retrieve items from different locations faster that a human.  A person with skill in the art would be motivated to incorporate the teachings of Guo et al because they are a known work in the same field of endeavor (ie, employing a robot to retrieve items at a storage location) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 8, which ultimately depends from independent claim 1, Irwin et al and Kashi et al together teach all of the limitations of Claim 1, and Irwin et al, Kashi et al, and 
The system of claim 7 wherein the robotic arm is further configured to extend the item through the physical opening after retrieval.  (See Pars. 0016, 0018-0020, 0026, 0035, 0046-0058; Figs. 1-3, 7; Ref. Numerals 180(robot), 302(locker)  	

With respect to Claim 15, which depends from independent claim 9, Irwin et al and Kashi et al together teach all of the limitations of Claim 9 which are incorporated herein by reference.   With respect to Claim 15, Guo et al discloses as follows:
The method of claim 9 wherein the dynamic storage and retrieval device further includes:
a robotic arm configured to retrieve the item in response to a command from the storage and retrieval module.  (See Pars. 0016, 0018-0020, 0026, 0035, 0046-0058; Figs. 1-3, 7; Ref. Numerals 180(robot), 302(locker)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Irwin et al and Kashi et al with the teachings of Guo et al because having a robotic arm configured to retrieve an item in response to a command from the storage and retrieval module would improve system efficiency because a robot can retrieve items from different locations faster that a human.  A person with skill in the art would be motivated to incorporate the teachings of Guo et al because they are a known work in the same field of endeavor (ie, employing a robot to retrieve items at a storage location) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 16, which ultimately depends from independent claim 9, Irwin et al and Kashi et al together teach all of the limitations of Claim 9, and Irwin et al, Kashi et al,  and Guo et al together teach all of the limitations of Claim 15, which are incorporated herein by reference.   With respect to Claim 16, Guo et al discloses as follows:
The method of claim 15 wherein the robotic arm is further configured to extend the item through the physical opening after retrieval.  (See Pars. 0016, 0018-0020, 0026, 0035, 0046-0058; Figs. 1-3, 7; Ref. Numerals 180(robot), 302(locker)  	

Response to Arguments
Applicant’s application claims priority to, and claims the benefit of priority to, U.S. patent application Ser. No. 17/086,391 (Kashi ’391), filed on Oct. 31, 2020 and entitled “SMART LOCKER AGNOSTIC OPERATING PLATFORM” and U.S. application Ser. No. 16/013,930 (Kashi ‘930), filed on Jun. 20, 2018, and entitled “FACILITATING RETRIEVAL OF ITEMS FROM AN ELECTRONIC DEVICE”.  Applicant only argues that the Kashi prior art reference (Application 16/950,837; PGPUB 2021/0074100) regarding the proximity detection sensors 410B and the user device 440B that runs an application detecting the detection sensors 410B (See Pars. 0037, 0041, 0043, 0048, 0063-0065) does not have support in either Kashi ‘391 or Kashi ‘930 (PGPUB 2018/0300679).  Based on Applicant’s contention, Applicant argues that the Kashi prior art reference does not represent prior art that may be properly cited under 35 U.S.C. § 103 against Applicant’s claims because the Kashi prior art reference is only entitled to the earliest filing date of November 17, 2020, the Kashi prior art reference filing date, which is after Applicant’s earliest effective filing date of July 12, 2018.  Examiner respectfully disagrees with both Applicant’s contentions and its conclusions.  The support for the Kashi prior art reference provisions cited above can be found in the PGPUB 2018/0300679 for Kashi ‘930.  More Jun. 20, 2018  which precedes Applicant’s provisional filing date July 12, 2018.  Based on the foregoing, the Kashi prior art reference does in fact represent prior art that may be properly cited under 35 U.S.C. § 103 against Applicant’s claims.  As a result, Claims 1-3, 7-11, and 15-19 stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                       January 25, 2022